UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05133) Exact name of registrant as specified in charter:	Putnam High Income Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	November 30, 2011 Item 1. Schedule of Investments: Putnam High Income Securities Fund The fund's portfolio 11/30/11 (Unaudited) CORPORATE BONDS AND NOTES (41.6%) (a) Principal amount Value Basic materials (2.9%) AbitibiBowater, Inc. 144A company guaranty sr. notes 10 1/4s, 2018 (Canada) $25,000 $27,188 Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 140,000 118,475 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 165,000 160,463 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 55,000 57,475 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 140,000 142,450 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 115,000 121,325 Dynacast International, LLC/Dynacast Finance, Inc. 144A notes 9 1/4s, 2019 35,000 32,638 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 50,000 44,375 Exopack Holding Corp. 144A sr. notes 10s, 2018 80,000 79,200 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 160,000 159,600 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec notes 6 3/8s, 2016 (Australia) 5,000 4,700 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 95,000 92,388 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 90,000 86,850 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 150,000 137,242 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 55,000 43,175 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 90,000 81,225 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 90,000 91,350 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 75,000 76,125 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 200,000 198,500 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 105,000 99,310 Lyondell Chemical Co. company guaranty sr. sec. loans 8s, 2017 $88,000 95,480 Lyondell Chemical Co. sr. notes 11s, 2018 159,712 172,090 Momentive Performance Materials, Inc. notes 9s, 2021 185,000 131,813 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 (In default) (NON) 65,000 45,338 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A company guaranty sr. sub. notes 8 3/8s, 2018 35,000 34,213 Norbord, Inc. sr. unsub. plants equip. 7 1/4s, 2012 (Canada) 45,000 44,775 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 195,000 205,725 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 120,000 118,200 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (F) (NON) 230,000 1 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 55,000 77,226 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $140,000 149,100 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 70,000 65,100 Sealed Air Corp. 144A sr. unsec. notes 8 3/8s, 2021 25,000 26,688 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 100,000 100,500 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 20,000 18,300 Solo Cup Co. company guaranty notes 10 1/2s, 2013 30,000 30,300 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 90,000 97,200 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 165,000 176,138 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 65,000 66,950 Thompson Creek Metals Co., Inc. 144A company guaranty sr. notes 7 3/8s, 2018 (Canada) 55,000 46,200 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 110,000 109,725 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 160,000 161,200 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 75,000 48,750 Capital goods (2.7%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 185,000 191,938 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 50,000 47,875 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 60,000 58,200 American Axle & Manufacturing, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 5,000 4,825 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 121,000 127,655 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 100,000 129,424 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $35,000 37,275 Berry Plastics Corp. company guaranty notes FRN 4.222s, 2014 75,000 69,000 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 80,000 76,500 Berry Plastics Corp. notes 9 3/4s, 2021 85,000 81,175 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 50,000 46,000 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 100,000 101,000 Crown Americas, LLC/Crown Americas Capital Corp. III company guaranty sr. unsec. notes 6 1/4s, 2021 45,000 46,688 Exide Technologies sr. notes 8 5/8s, 2018 185,000 148,000 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 120,000 121,500 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 215,000 216,613 Kratos Defense & Security Solutions, Inc. 144A company guaranty sr. notes 10s, 2017 10,000 10,075 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 285,000 348,743 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 35,000 30,975 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 15,000 15,919 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 280,000 270,900 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 75,000 76,875 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 8 3/4s, 2016 115,000 118,738 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 100,000 97,750 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 120,000 108,000 Ryerson Holding Corp. sr. disc. notes zero %, 2015 45,000 20,025 Ryerson, Inc. company guaranty sr. notes 12s, 2015 225,000 225,563 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 50,000 50,750 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 90,000 90,450 Terex Corp. company guaranty sr. unsec. notes 10 7/8s, 2016 55,000 61,050 Terex Corp. sr. unsec. sub. notes 8s, 2017 200,000 194,500 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 175,000 175,000 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 93,000 98,580 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 145,000 149,350 Communication services (5.3%) Adelphia Communications Corp. escrow bonds zero %, 2012 20,000 62 Adelphia Communications Corp. escrow bonds zero %, 2012 235,000 729 AMC Networks, Inc. 144A company guaranty sr. unsec notes 7 3/4s, 2021 10,000 10,575 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 225,000 223,313 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 85,000 85,850 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 180,000 188,100 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 35,000 35,525 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 49,815 57,412 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 110,000 113,988 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 95,000 91,675 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 70,000 70,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 85,000 85,850 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 125,000 127,188 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 130,000 115,700 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 714,000 414,120 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 120,000 101,400 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 110,000 92,950 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 195,000 153,075 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 115,000 114,713 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 45,000 48,263 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 65,000 65,325 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 165,000 162,525 EH Holding Corp. 144A sr. notes 6 1/2s, 2019 130,000 127,075 EH Holding Corp. 144A sr. unsec. notes 7 5/8s, 2021 145,000 142,463 Equinix, Inc. sr. unsec. notes 7s, 2021 75,000 76,500 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 110,000 104,500 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 65,000 63,294 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2014 25,000 25,813 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 35,000 33,294 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) 140,000 133,000 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 322,187 295,607 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 580,000 533,600 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 85,000 77,988 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 80,000 80,800 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 194,000 197,638 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 20,000 18,900 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 50,000 51,250 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 55,000 57,338 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 190,000 181,450 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 95,000 83,600 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 90,000 102,150 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 40,000 40,400 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 50,000 54,000 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 160,000 173,200 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 75,000 72,249 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 $20,000 20,125 Qwest Corp. notes 6 3/4s, 2021 130,000 135,548 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 90,000 98,550 Qwest Corp. sr. unsec. unsub. notes 8 3/8s, 2016 20,000 22,675 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 65,000 66,625 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 55,000 59,194 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 145,000 155,150 Sprint Capital Corp. company guaranty 6 7/8s, 2028 295,000 205,763 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 185,000 158,638 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 80,000 63,800 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 115,000 116,150 Videotron Ltee sr. notes 6 7/8s, 2021 (Canada) CAD 75,000 72,533 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) $175,000 191,625 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) 80,000 69,800 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 110,000 94,875 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Italy) (PIK) 120,671 92,917 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 35,000 35,700 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 95,000 100,463 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 125,000 130,625 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 75,000 73,875 Consumer cyclicals (9.2%) Academy Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 15,000 14,550 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 105,000 87,675 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 135,000 112,388 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 125,000 108,750 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 165,000 150,150 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 177,000 177,000 American Media, Inc. 144A notes 13 1/2s, 2018 18,955 14,690 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 50,000 50,750 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 40,000 41,500 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 65,000 46,800 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 65,000 42,900 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 40,000 26,100 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 175,000 112,438 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 30,000 26,400 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 100,000 106,000 Building Materials Corp. 144A sr. notes 7s, 2020 45,000 46,575 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 50,000 50,250 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 40,000 39,800 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 90,000 86,625 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 447,000 286,080 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2015 30,000 26,700 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 220,000 228,800 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 20,000 21,750 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 80,000 58,000 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 125,000 106,563 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 40,000 33,800 Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty sr. notes 8 1/4s, 2021 200,000 169,500 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 85,000 91,375 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 25,000 24,938 CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 (PIK) 163,615 161,979 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 120,000 99,000 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 260,000 163,800 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 100,000 67,500 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2017 20,000 20,950 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 160,000 168,400 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 205,000 209,100 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 125,000 108,125 DISH DBS Corp. company guaranty 7 1/8s, 2016 60,000 61,650 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 135,000 143,100 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 100,000 97,500 Entercom Radio, LLC 144A company guaranty sr. sub. notes 10 1/2s, 2019 110,000 106,150 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 151,000 161,570 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 165,000 153,450 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 315,000 371,700 Ford Motor Credit Co., LLC sr. unsec. notes 7s, 2015 110,000 118,414 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 200,000 203,975 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 130,000 120,900 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 85,000 84,044 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 75,000 80,813 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 240,000 256,800 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 195,000 180,375 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 90,000 82,800 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 50,000 54,000 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 280,000 296,800 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 110,000 114,400 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 10,000 10,925 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 40,000 41,300 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 145,000 141,375 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 80,000 82,400 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 100,000 103,750 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 180,000 157,950 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 160,000 176,835 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2015 75,000 86,518 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 200,000 9,000 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 125,000 117,500 MGM Resorts International company guaranty sr. notes 9s, 2020 25,000 27,250 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 40,000 36,500 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 50,000 47,250 MGM Resorts International sr. notes 10 3/8s, 2014 20,000 22,400 MGM Resorts International sr. notes 6 3/4s, 2012 2,000 2,010 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 225,000 236,250 MTR Gaming Group, Inc. 144A notes 11 1/2s, 2019 290,000 241,425 Navistar International Corp. sr. notes 8 1/4s, 2021 204,000 212,160 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 125,000 115,000 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 105,000 106,050 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 205,000 216,788 Nortek, Inc. 144A company guaranty sr. notes 8 1/2s, 2021 45,000 37,013 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 125,000 116,250 Owens Corning company guaranty sr. unsec. notes 9s, 2019 225,000 265,500 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 30,000 32,250 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 150,000 152,250 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 65,000 68,250 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 60,000 61,800 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 35,000 36,750 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 180,000 174,600 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 105,000 101,063 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 80,000 64,600 QVC Inc. 144A sr. notes 7 1/2s, 2019 90,000 95,625 QVC Inc. 144A sr. notes 7 3/8s, 2020 65,000 69,063 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 90,000 77,513 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 35,000 30,100 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 160,000 167,200 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 100,000 105,000 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 155,000 153,063 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 200,000 156,000 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 90,000 90,900 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 101,000 110,090 Sears Holdings Corp. company guaranty 6 5/8s, 2018 85,000 67,256 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 25,000 23,750 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 40,000 41,000 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 30,000 29,700 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 110,000 112,475 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 145,000 156,238 Travelport, LLC company guaranty 11 7/8s, 2016 120,000 39,000 Travelport, LLC company guaranty 9 7/8s, 2014 125,000 75,625 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 75,000 42,844 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 60,000 81,527 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2014 EUR 80,000 108,703 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 $100,000 82,500 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 115,000 108,675 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 70,000 75,425 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 145,000 163,850 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 130,000 133,900 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 190,000 189,525 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 95,000 83,125 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 210,000 212,625 Consumer staples (3.6%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 80,000 88,600 AE Escrow Corp. 144A sr. unsec. notes 9 3/4s, 2020 35,000 35,000 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 30,000 30,225 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 150,000 149,250 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 75,000 81,844 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 65,000 63,050 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 63,393 58,955 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 80,000 58,400 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 145,000 158,775 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 150,000 162,375 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 130,000 133,250 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 30,000 31,500 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 95,000 92,150 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 175,000 181,125 Dole Food Co. sr. notes 13 7/8s, 2014 94,000 108,805 Dole Food Co. 144A sr. notes 8s, 2016 35,000 36,050 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 105,000 109,463 Hertz Corp. company guaranty sr. unsec. notes 7 1/2s, 2018 45,000 45,113 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 110,000 148,826 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $60,000 66,750 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 335,000 304,850 Landry's Acquisition Co. 144A company guaranty notes 11 5/8s, 2015 30,000 30,750 Landry's Restaurants, Inc. company guaranty sr. notes 11 5/8s, 2015 20,000 20,850 Landry's Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 45,000 46,913 Libbey Glass, Inc. sr. notes 10s, 2015 72,000 76,680 Michael Foods, Inc. company guaranty sr. unsec notes 9 3/4s, 2018 55,000 56,650 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 45,000 46,013 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 135,000 137,025 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 125,000 115,000 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 80,000 85,200 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 40,000 43,200 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 65,000 63,700 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 250,000 218,750 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 35,000 37,800 Roadhouse Financing, Inc. notes 10 3/4s, 2017 75,000 74,250 Service Corporation International sr. notes 7s, 2019 50,000 51,875 Service Corporation International sr. notes 7s, 2017 65,000 69,550 Service Corporation International sr. unsec. 7 3/8s, 2014 125,000 135,625 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 130,000 148,850 Spectrum Brands, Inc. sr. notes 9 1/2s, 2018 95,000 103,313 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019 117,016 126,816 Spectrum Brands, Inc. 144A company guaranty notes 9 1/2s, 2018 50,000 54,375 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 85,000 82,663 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 305,000 351,513 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 45,000 43,875 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 80,000 86,400 Wendy's Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 225,000 246,375 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 55,000 54,863 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 65,000 65,000 Energy (5.8%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 80,000 76,000 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 85,000 81,175 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 210,000 252,845 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 75,000 83,615 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 15,000 17,192 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 50,000 54,666 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 105,000 102,900 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 110,000 107,250 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 45,000 45,000 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 50,000 33,000 Brigham Exploration Co. company guaranty sr. unsec. notes 8 3/4s, 2018 59,000 71,685 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 235,000 233,238 Carrizo Oil & Gas, Inc. 144A company guaranty sr. unsec notes 8 5/8s, 2018 30,000 29,550 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 85,000 90,950 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 155,000 158,100 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 45,000 44,325 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 35,000 39,375 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 45,000 43,650 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 115,000 113,419 Complete Production Services, Inc. company guaranty 8s, 2016 100,000 104,000 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 110,000 107,800 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 120,000 121,500 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 215,000 231,125 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 130,000 138,450 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 20,000 19,700 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 230,000 244,950 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 95,000 102,600 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 65,000 65,650 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 250,000 230,000 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 75,000 77,250 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 85,000 72,888 Forbes Energy Services Ltd. company guaranty sr. unsec notes 9s, 2019 80,000 74,400 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 5/8s, 2018 115,000 115,863 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 185,000 181,300 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 345,000 358,800 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 60,000 57,600 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 135,000 128,250 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 45,000 34,200 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 80,000 79,000 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 125,000 126,875 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 160,000 165,800 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 90,000 90,450 Milagro Oil & Gas 144A notes 10 1/2s, 2016 120,000 85,200 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 50,000 52,500 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 90,000 94,500 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 210,000 212,100 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 120,000 128,700 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) (In default) (NON) 15,000 10,069 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) (In default) (NON) 105,000 70,350 Peabody Energy Corp. company guaranty 7 3/8s, 2016 185,000 200,263 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 10,000 10,100 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 245,000 244,694 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 135,000 150,356 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 265,000 283,550 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 175,000 178,500 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 50,000 51,000 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 70,000 78,750 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 50,000 54,750 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 135,000 144,788 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 185,000 183,381 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 25,000 22,875 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 230,000 220,800 SandRidge Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2016 55,000 56,650 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 55,000 55,550 SM Energy Co. 144A sr. unsec. notes 6 1/2s, 2021 50,000 50,000 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 25,000 25,500 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 30,000 29,580 Whiting Petroleum Corp. company guaranty 7s, 2014 90,000 95,400 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 115,000 145,113 WPX Energy, Inc. 144A sr. unsec. notes 6s, 2022 70,000 68,775 WPX Energy, Inc. 144A sr. unsec. notes 5 1/4s, 2017 145,000 142,463 Financials (4.3%) ABN Amro North American Holding Preferred Capital Repackage Trust I 144A jr. sub. bonds FRB 6.523s, perpetual maturity 195,000 143,325 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 90,000 81,900 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 90,000 82,700 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 65,000 65,813 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 60,000 59,175 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 65,000 62,806 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.526s, 2014 65,000 56,580 Ally Financial, Inc. unsec. sub. notes 8s, 2018 65,000 60,288 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 140,000 123,550 BAC Capital Trust VI bank guaranty jr. unsec. sub. notes 5 5/8s, 2035 85,000 68,763 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 30,000 27,900 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 105,000 103,556 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 35,000 35,263 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 170,000 194,225 CIT Group, Inc. sr. bonds 7s, 2017 354 350 CIT Group, Inc. sr. bonds 7s, 2016 538 532 CIT Group, Inc. 144A bonds 7s, 2017 556,000 547,605 CIT Group, Inc. 144A bonds 7s, 2016 289,000 285,388 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 135,000 136,688 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 105,000 110,250 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 110,000 108,075 Dresdner Funding Trust I 144A bonds 8.151s, 2031 140,000 89,600 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 80,000 78,000 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 82,000 92,660 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 175,000 106,750 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 135,000 107,797 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 60,000 37,300 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 180,000 174,150 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 115,000 112,988 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 240,000 244,800 ING Groep NV jr. unsec. sub. notes 5.775s, perpetual maturity (Netherlands) 40,000 26,800 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 15,000 13,425 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 168,000 169,680 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 25,000 30,125 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 50,000 43,250 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 30,000 24,900 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec notes 6 7/8s, 2021 (R) 50,000 49,500 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 190,000 201,875 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 30,000 27,900 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 145,000 138,475 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 125,000 123,125 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 135,000 128,250 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 60,000 48,600 Regions Financing Trust II company guaranty jr. unsec. sub. bonds FRB 6 5/8s, 2047 210,000 168,000 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 225,000 135,563 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, perpetual maturity (United Kingdom) 265,000 182,188 SLM Corp. sr. notes Ser. MTN, 8s, 2020 45,000 43,988 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 290,000 289,125 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 295,000 198,388 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 5.85s, 2013 65,000 55,088 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 120,000 113,474 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 100,000 102,392 Health care (2.8%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 95,000 89,775 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 90,000 96,975 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 130,000 128,538 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 8s, 2019 40,000 38,800 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) 200,000 180,500 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 30,000 29,475 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 90,000 88,425 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 160,000 170,400 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 100,000 98,250 Endo Pharmaceuticals Holdings, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 70,000 71,750 Grifols, Inc. 144A company guaranty sr. notes 8 1/4s, 2018 170,000 175,100 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 29,000 31,320 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 215,000 232,200 HCA, Inc. sr. notes 6.95s, 2012 70,000 70,700 HCA, Inc. sr. notes 6 1/2s, 2020 385,000 382,113 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 110,000 107,800 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 245,000 249,288 IASIS Healthcare, LLC/IASIS Capital Corp. 144A sr. notes 8 3/8s, 2019 205,000 170,663 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 (FWC) 120,000 120,600 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 165,000 158,400 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 95,000 94,763 Select Medical Corp. company guaranty 7 5/8s, 2015 37,000 34,318 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 76,800 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 131,119 129,808 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 85,000 85,956 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 15,000 16,875 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 55,000 59,950 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 135,000 132,975 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 265,000 263,013 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 20,000 18,825 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 45,000 43,425 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 120,000 115,500 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 4,000 2,560 Technology (2.3%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 55,000 55,963 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 105,000 105,525 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 25,000 18,000 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 70,000 55,300 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 235,000 183,888 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 55,000 49,225 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 227,350 177,901 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 55,000 41,938 Eagle Parent Inc. 144A sr. notes 8 5/8s, 2019 130,000 120,575 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 35,000 37,100 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 65,000 68,900 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 150,116 136,606 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 190,000 154,850 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 140,000 121,100 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 55,000 51,700 First Data Corp. 144A sr. bonds 12 5/8s, 2021 200,000 165,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 114,000 116,850 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 49,000 52,185 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 115,000 119,888 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 55,000 56,650 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 45,000 46,463 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 25,000 26,250 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 (F) 446,000 439,309 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 150,000 163,125 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 85,000 87,550 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 116,000 119,480 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 95,000 94,050 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 120,000 123,000 Transportation (0.5%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 200,000 190,000 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 125,000 123,750 CHC Helicopter SA 144A company guaranty sr. notes 9 1/4s, 2020 (Luxembourg) 100,000 86,000 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 8s, 2018 (Mexico) 15,000 16,388 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 6 1/8s, 2021 (Mexico) 25,000 25,940 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 140,000 145,600 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 130,000 48,100 Utilities and power (2.2%) AES Corp. (The) sr. unsec. notes 8s, 2020 55,000 59,469 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 85,000 91,375 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 75,000 78,188 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 100,000 104,000 Calpine Corp. 144A sr. notes 7 1/4s, 2017 185,000 188,700 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 95,000 102,324 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 7 1/4s, 2021 70,000 73,675 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 155,000 160,813 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) (NON) 215,000 149,425 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 75,000 52,125 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 20,000 18,800 Edison Mission Energy sr. unsec. notes 7.2s, 2019 85,000 50,150 Edison Mission Energy sr. unsec. notes 7s, 2017 40,000 25,100 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 100,000 115,000 El Paso Natural Gas Co. debs. 8 5/8s, 2022 40,000 49,875 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 45,000 46,125 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 256,000 252,800 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 62,000 63,860 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 155,000 160,425 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 190,000 188,575 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 25,000 25,250 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 25,000 26,250 NRG Energy, Inc. company guaranty 7 3/8s, 2017 100,000 104,000 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 325,000 308,750 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 70,000 71,750 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 84,000 93,030 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 15,000 17,108 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 75,000 44,250 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 (PIK) 199,151 77,669 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 85,000 70,550 Total corporate bonds and notes (cost $57,029,590) CONVERTIBLE BONDS AND NOTES (27.1%) (a) Principal amount Value Basic materials (1.1%) Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 $535,000 $579,138 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 520,000 575,432 USEC, Inc. cv. sr. unsec. notes 3s, 2014 600,000 308,250 Capital goods (2.3%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 1,160,000 1,135,350 Icahn Enterprises LP 144A cv. sr. unsec. notes FRN 4s, 2013 630,000 592,200 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 (STP) 965,000 717,719 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 655,000 603,419 Communication services (4.1%) Cogent Communication Group, Inc. cv. sr. unsec. notes 1s, 2027 733,000 652,370 Equinix, Inc. cv. sr. unsec. sub. notes 4 3/4s, 2016 830,000 1,153,700 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 1,280,000 1,113,600 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 645,000 879,619 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 1,160,000 626,458 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 750,000 1,055,625 Consumer cyclicals (5.1%) CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 397,000 426,775 Charming Shoppes, Inc. cv. sr. unsec. notes 1 1/8s, 2014 1,270,000 1,130,300 Digital River, Inc. 144A cv. sr. unsec. notes 2s, 2030 790,000 645,825 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 631,000 894,443 Liberty Media, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 1,900,000 1,047,375 Live Nation Entertainment, Inc. cv. sr. unsec. notes 2 7/8s, 2027 1,070,000 956,313 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 1,020,000 946,050 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 622,000 803,935 Consumer staples (0.8%) Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 470,000 493,500 Spartan Stores, Inc. cv. sr. unsec. notes 3 3/8s, 2027 618,000 571,650 Energy (2.5%) Alpha Natural Resources, Inc. cv. sr. unsec. notes 2 3/8s, 2015 570,000 531,525 Endeavour International Corp. 144A cv. company guaranty sr. unsec. notes 5 1/2s, 2016 643,000 485,722 Goodrich Petroleum Corp. cv. sr. unsec. unsub. notes 5s, 2029 494,000 461,890 Helix Energy Solutions Group, Inc. cv. sr. unsec. unsub. notes 3 1/4s, 2025 690,000 699,488 James River Coal Co. 144A cv. sr. unsec. notes 3 1/8s, 2018 689,000 422,013 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 670,000 703,835 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) (NON) 500,000 5,000 Financials (2.9%) Ares Capital Corp. 144A cv. sr. unsec. notes 5 3/4s, 2016 785,000 748,812 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 545,000 857,013 iStar Financial, Inc. cv. sr. unsec. unsub. notes FRN 0.872s, 2012 (R) 820,000 749,316 KKR Financial Holdings, LLC cv. sr. unsec. notes 7 1/2s, 2017 598,000 779,643 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 920,000 747,500 Health care (3.6%) Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 940,000 769,625 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) 763,000 488,320 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) 445,000 186,544 Dendreon Corp. cv. sr. unsec. notes 2 7/8s, 2016 500,000 351,250 Hologic, Inc. cv. sr. unsec. notes stepped-coupon 2s (zero %, 12/15/16) 2037 (STP) 365,000 404,238 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 12/15/13) 2037 (STP) 1,010,000 954,450 LifePoint Hospitals, Inc. cv. sr. sub. notes 3 1/2s, 2014 485,000 502,581 Providence Service Corp. (The) cv. sr. unsec. sub. notes 6 1/2s, 2014 302,000 295,205 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 700,000 831,250 Technology (4.3%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 1,414,000 1,382,185 Quantum Corp. cv. sr. unsec. sub. notes 3 1/2s, 2015 538,000 519,843 Safeguard Scientifics, Inc. cv. sr. unsec. sub. notes 10 1/8s, 2014 1,800,000 2,463,750 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 875,000 733,906 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 545,000 572,931 Transportation (0.4%) Genco Shipping & Trading, Ltd. cv. sr. unsec. notes 5s, 2015 670,000 462,300 Total convertible bonds and notes (cost $35,634,616) CONVERTIBLE PREFERRED STOCKS (25.4%) (a) Shares Value Basic materials (1.0%) Smurfit-Stone Container Corp. (Escrow) zero % cv. pfd. (F) 65,720 $657 Vale Capital II $3.375 cv. pfd. (Cayman Islands) 19,570 1,273,273 Communication services (1.9%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 28,570 1,135,658 Crown Castle International Corp. $3.125 cum. cv. pfd. 22,708 1,342,724 Consumer cyclicals (5.6%) Callaway Golf Co. Ser. B, 7.50% cv. pfd. 6,030 580,388 FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 62,060 1,320,711 General Motors Co. Ser. B, $2.375 cv. pfd. 67,775 2,312,822 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 1,170 1,116,692 Nielsen Holdings NV $3.125 cv. pfd. 21,515 1,196,772 Stanley Black & Decker, Inc. $4.75 cv. pfd. 8,247 937,436 Consumer staples (1.7%) Bunge, Ltd. $4.875 cv. pfd. 11,750 1,135,344 Dole Food Automatic Exchange 144A 7.00% cv. pfd. 45,742 380,116 Newell Financial Trust I $2.625 cum. cv. pfd. 18,460 800,703 Energy (2.1%) Apache Corp. Ser. D, $3.00 cv. pfd. 24,370 1,379,951 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 1,292 1,403,435 Financials (8.5%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. 28,010 662,997 AMG Capital Trust II $2.575 cv. pfd. 31,375 1,255,000 Assured Guaranty, Ltd. $4.25 cv. pfd. (Bermuda) 5,265 217,550 Bank of America Corp. Ser. L, 7.25% cv. pfd. 1,802 1,394,298 Citigroup, Inc. $7.50 cv. pfd. 20,240 1,709,066 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 41,435 799,439 Hartford Financial Services Group, Inc. (The) $1.182 cv. pfd. 30,825 602,629 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. 20,775 1,017,975 Huntington Bancshares Ser. A, 8.50% cv. pfd. 844 884,512 MetLife, Inc. $3.75 cv. pfd. 18,970 1,153,186 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 1,575 1,660,050 Technology (1.0%) Lucent Technologies Capital Trust I 7.75% cv. pfd. 1,255 801,631 Unisys Corp. Ser. A, 6.25% cv. pfd. 7,597 530,840 Transportation (0.5%) Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 76,740 710,137 Utilities and power (3.1%) AES Trust III $3.375 cv. pfd. 30,565 1,497,685 El Paso Energy Capital Trust I $2.375 cv. pfd. 1,069 49,195 Great Plains Energy, Inc. $6.00 cv. pfd. 19,895 1,260,149 PPL Corp. $4.375 cv. pfd. 24,135 1,323,081 Total convertible preferred stocks (cost $36,714,630) COMMON STOCKS (2.0%) (a) Shares Value Alliance HealthCare Services, Inc. (NON) 4,248 $5,183 Alpha Natural Resources, Inc. (NON) 1,380 33,120 Avis Budget Group, Inc. (NON) 3,210 37,878 Bohai Bay Litigation, LLC (Escrow) (F) 406 1,267 Chesapeake Energy Corp. 2,190 55,495 Cincinnati Bell, Inc. (NON) 31,355 92,184 CIT Group, Inc. (NON) 936 31,693 Compton Petroleum Corp. (Canada) (NON) 5,645 29,806 CONSOL Energy, Inc. 1,500 62,460 Deepocean Group (Shell) (acquired 6/9/11, cost $131,921) (Norway) (RES) 9,098 122,823 El Paso Corp. 58,196 1,455,482 FelCor Lodging Trust, Inc. (NON) (R) 8,485 22,316 Fortescue Metals Group, Ltd. (Australia) 9,200 45,325 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 1,770 70,092 General Motors Co. (NON) 2,830 60,251 Harry & David Holdings, Inc. (F) 124 9,300 Interpublic Group of Companies, Inc. (The) 6,010 56,374 Jarden Corp. 1,855 57,765 L-3 Communications Holdings, Inc. 965 63,980 Newfield Exploration Co. (NON) 1,895 86,791 NII Holdings, Inc. (NON) 2,425 55,799 Quicksilver Resources, Inc. (NON) 4,455 36,086 Spectrum Brands Holdings, Inc. (NON) 3,329 93,279 Stallion Oilfield Holdings, Ltd. 693 21,830 Terex Corp. (NON) 2,105 32,480 Trump Entertainment Resorts, Inc. (F) 152 646 TRW Automotive Holdings Corp. (NON) 790 25,801 Vantage Drilling Co. (NON) 38,638 46,366 Vertis Holdings, Inc. (F) 481 2,083 Total common stocks (cost $2,428,160) UNITS (0.8%) (a) Units Value Ashland, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2029 1,540,000 $1,078,000 Total units (cost $1,258,835) PREFERRED STOCKS (0.2%) (a) Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 111 $77,762 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 6,800 129,200 Total preferred stocks (cost $260,815) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Smurfit Kappa Group PLC 144A (Ireland) (F) 10/1/13 EUR 0.001 119 $3,735 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 168,777 40,506 Total warrants (cost $38,280) SENIOR LOANS (—%) (a) (c) Principal amount Value GateHouse Media, Inc. bank term loan FRN Ser. B, 2.24s, 2014 $54,268 $11,973 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.24s, 2014 20,249 4,468 Total senior loans (cost $72,000) SHORT-TERM INVESTMENTS (2.2%) (a) Shares Value Putnam Money Market Liquidity Fund 0.10% (e) 2,985,480 $2,985,480 Total short-term investments (cost $2,985,480) TOTAL INVESTMENTS Total investments (cost $136,422,406) (b) FORWARD CURRENCY CONTRACTS at 11/30/11 (aggregate face value $1,604,285) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Canadian Dollar Sell 12/21/11 $34,303 $34,455 $152 Euro Sell 12/21/11 44,348 45,124 776 Citibank, N.A. Euro Buy 12/21/11 22,443 22,822 (379) Credit Suisse AG Euro Buy 12/21/11 20,696 21,063 (367) Deutsche Bank AG Euro Sell 12/21/11 127,667 129,960 2,293 Goldman Sachs International Euro Sell 12/21/11 121,889 124,083 2,194 HSBC Bank USA, National Association Euro Sell 12/21/11 51,067 51,976 909 JPMorgan Chase Bank, N.A. Canadian Dollar Sell 12/21/11 40,184 40,340 156 Euro Buy 12/21/11 226,979 230,952 (3,973) Royal Bank of Scotland PLC (The) Euro Buy 12/21/11 75,794 77,139 (1,345) State Street Bank and Trust Co. Euro Sell 12/21/11 44,348 45,119 771 UBS AG Euro Sell 12/21/11 1,613 1,641 28 Westpac Banking Corp. Australian Dollar Sell 12/21/11 63,896 64,220 324 Canadian Dollar Sell 12/21/11 72,625 72,983 358 Euro Sell 12/21/11 631,080 642,408 11,328 Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro USD / $ United States Dollar Key to holding's abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes MTN Medium Term Notes MTNI Medium Term Notes Class I Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2011 through November 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $133,082,651. (b) The aggregate identified cost on a tax basis is $136,474,644, resulting in gross unrealized appreciation and depreciation of $6,996,255 and $11,186,920, respectively, or net unrealized depreciation of $4,190,665. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $122,823, or 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $549 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $5,486,615 and $5,747,230, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $38,885 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $5,908 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $70,092 $45,325 $— Capital goods 32,480 — — Communication services 147,983 — — Consumer cyclicals 222,507 — 2,729 Consumer staples 131,157 — 9,300 Energy 350,124 144,653 1,267 Financials 31,693 — — Health care 5,183 — — Technology 63,980 — — Utilities and power 1,455,482 — — Total common stocks Convertible bonds and notes — 36,019,181 — Convertible preferred stocks — 33,845,445 657 Corporate bonds and notes — 54,934,307 439,310 Preferred stocks — 206,962 — Senior loans — 16,441 — Units — 1,078,000 — Warrants — — 44,241 Short-term investments 2,985,480 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $13,225 $— Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $19,289 $6,064 Equity contracts 44,241 — Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Income Securities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2012
